—In a support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Kings County (Pearce, J.), dated March 29, 1995, which denied his objections to an order of the same court (Spegele, H.E.), dated December 5, 1994, which, after a hearing, inter alia, granted the mother’s petition for an upward modification of child support.
Ordered that the order is affirmed, with costs.
*529Contrary to the father’s contention, the mother’s request in this proceeding was predicated on the children’s right to receive adequate support. Consequently, it was not necessary to demonstrate an unanticipated and unreasonable change in circumstances to justify an increase (see, Matter of Michaels v Michaels, 56 NY2d 924, 926; Matter of Brescia v Fitts, 56 NY2d 132). A sufficient factual basis for the upward modification of child support has been established (see, Matter of Ragazzo v Murray, 175 AD2d 247; Haimowitz v Gerber, 153 AD2d 879; Matter of Tibaldi v Otten, 111 AD2d 859). Balletta, J. P., Miller, O’Brien and Sullivan, JJ., concur.